DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-15 and 21-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Price et al (US Pub No 2018/0275189).

    PNG
    media_image1.png
    516
    488
    media_image1.png
    Greyscale

Regarding claim 1, Price et al disclose [see Fig. 5] a system (system 500) comprising: a controller communicatively coupled to one or more in-line sample analysis tools (inline defect inspection tools 502) and one or more stress test tools (burn-in reliability testing tools 510), the controller including one or more processors (processor 504) configured to execute program instructions causing the one or more processors (504) to: perform one or more stress tests with the one or more stress test tools (510) on at least some of a plurality of wafers (wafers 506) to determine a passing set of the plurality of wafers (506) and a failing set of the plurality of wafers (506), the plurality of wafers (506) received from the one or more in-line sample analysis tools (502), each wafer of the plurality of wafers (506) including a plurality of layers, each layer of the plurality of layers including a plurality of dies [see paragraphs [0021], [0027]-[0031] for details]; perform a reliability hit-back analysis on at least some of the failing set of the plurality of wafers (506) [see paragraph [0029 for details]; analyze the reliability hit-back analysis to determine one or more geographic locations of one or more die fail chains caused by one or more latent reliability defects (LRD) [see paragraph [0027]-[0029] for details]; and perform a geographic hit-back analysis on the one or more geographic locations of the one or more die fail chains caused by the LRD [see paragraphs [0027]-[0029] for details].
Regarding claim 7, Price et al disclose the controller including the one or more processors (504) configured to execute the program instructions causing the one or more processors (504) to at least one of: generate one or more defect images including the LRD[see paragraphs [0027]-[0029] for details]; or generate one or more statistical representations including the LRD[see paragraphs [0027]-[0029] for details].
Regarding claim 8, Price et al disclose one or more user interfaces [not shown] communicatively coupled to the controller[via processor 504], the one or more user interfaces configured to display at least one of the one or more defect images including the LRD or the one or more statistical representations including the LRD [see paragraph [0033] for details].
Regarding claim 9, Price et al disclose the controller including the one or more processors (504) configured to execute the program instructions causing the one or more processors (504) to: determine one or more adjustments for one or more semiconductor fabrication tools, the one or more adjustments being determined based on a review of at least one of the one or more defect images including the LRD or the one or more statistical
representations including the LRD [see paragraphs [0030]-[0031] for details].
Regarding claim 10, Price et al disclose the controller including the one or more processors (504) configured to execute the program instructions causing the one or more processors (504) to: generate one or more control signals based on the determined one or more adjustments [see paragraphs [0027]-[0031] for details].
Regarding claim 11, Price et al disclose the controller including the one or more processors (504) configured to execute the program instructions causing the one or more processors (504) to: provide the one or more control signals to the one or more semiconductor
fabrication tools via at least one of a feed forward or feedback loop [see paragraphs [0027]-[0031] for details].
Regarding claim 12, Price et al disclose wherein the one or more in-line sample analysis tools (502) comprise: at least one of an inspection tool (502) or a metrology tool.
Regarding claim 13, Price et al disclose wherein the one or more stress test tools (510) include at least one of a pre burn-in electrical test tool (510) or a post burn-in electrical test tool (510).
Regarding claim 14, Price et al disclose wherein the one or more stress test tools (510) are configured to at least one of heat at least some of the plurality of wafers (506), cool at least some of the plurality of wafers (506), or operate at least some of the plurality of wafers (506) at an incorrect voltage.
Regarding claim 15, Price et al disclose [see Fig. 5] a method comprising: performing one or more stress tests with the one or more stress test tools (burn-in testing tool 510) on at least some of a plurality of wafers (wafers 506) to determine a passing set of the plurality of wafers (506) and a failing set of the plurality of wafers (506), the plurality of wafers (506) received from the one or more in-line sample analysis tools (inline defect inspection tool 502), each wafer of the plurality of wafers (506) including a plurality of layers, each layer of the plurality of layers including a plurality of dies [see paragraphs [0021], [0027]-[0031] for details]; performing a reliability hit-back analysis on at least some of the failing set of the plurality of wafers (506) [see paragraph [0029 for details]; analyzing the reliability hit-back analysis to determine one or more geographic locations of one or more die fail chains caused by one or more latent reliability defects (LRD) [see paragraph [0027]-[0029] for details]; and performing a geographic hit-back analysis on the one or more geographic locations of the one or more die fail chains caused by the LRD [see paragraphs [0027]-[0029] for details].
Regarding claim 21, Price et al disclose generating one or more defect images including the LRD[see paragraphs [0027]-[0029] for details]; or generating one or more statistical representations including the LRD[see paragraphs [0027]-[0029] for details].
Regarding claim 22, Price et al disclose at least one of the one or more defect images including the LRD or the one or more statistical representations including the LRD being displayed on one or more user interfaces [see paragraph [0033] for details].
Regarding claim 23, Price et al disclose determining one or more adjustments for one or more semiconductor fabrication tools, the one or more adjustments being determined based on a review of at least one of the one or more defect images including the LRD or the one or more statistical representations including the LRD [see paragraphs [0030]-[0031] for details].
Regarding claim 24, Price et al disclose generating one or more control signals based on the determined one or more adjustments [see paragraphs [0027]-[0031] for details].
Regarding claim 25, Price et al disclose providing the one or more control signals to the one or more semiconductor fabrication tools via at least one of a feed forward or feedback loop [see paragraphs [0027]-[0031] for details].
Regarding claim 26, Price et al disclose wherein the one or more in-line sample analysis tools (502) comprise: at least one of an inspection tool (502) or a metrology tool.
Regarding claim 27, Price et al disclose wherein the one or more stress test tools (510) include at least one of a pre burn-in electrical test tool (510) or a post burn-in electrical test tool (510).
Regarding claim 28, Price et al disclose wherein the one or more stress test tools (510) are configured to at least one of heat at least some of the plurality of wafers (506), cool at least some of the plurality of wafers (506), or operate at least some of the plurality of wafers (506) at an incorrect voltage.
Conclusion
Allowable Subject Matter
Claims 2-6 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claims 2 and 16, the primary reason for the allowance of the claims is due to the controller including the one or more processors configured to execute the program instructions causing the one or more processors to, in combination with other limitations,: perform electrical wafer sorting (EWS) on the plurality of wafers based on the characterization to determine an EWS-passing set of the plurality of wafers and an EWS-failing set of the plurality of wafers; perform the one or more stress tests on at least some of the EWS-passing set of the plurality of wafers to determine the passing set of the plurality of wafers and the failing set of the plurality of wafers. Since claims 3-6 depend from claim 2 and claims 17-20 depend from claim 16, they also have allowable subject matter.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960. The examiner can normally be reached Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERMELE M HOLLINGTON/             Primary Examiner, Art Unit 2858